                                          Case 4:19-cv-07123-PJH Document 41 Filed 03/25/20 Page 1 of 3




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      WHATSAPP INC., et al.,
                                                                                        Case No. 19-cv-07123-PJH
                                  8                    Plaintiffs,

                                  9             v.                                      ORDER GRANTING IN PART AND
                                                                                        DENYING IN PART MOTION TO SET
                                  10     NSO GROUP TECHNOLOGIES                         ASIDE DEFAULT JUDGMENT;
                                         LIMITED, et al.,                               DENYING MOTION TO AUTHORIZE
                                  11                                                    ALTERNATIVE SERVICE
                                                       Defendants.
                                  12                                                    Re: Dkt. Nos. 24, 29
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is defendants NSO Group Technologies Limited (“NSO”) and Q

                                  15   Cyber Technologies Limited’s (“Q Cyber” and together with NSO, “defendants”) motion to

                                  16   set aside default. Dkt. 24. Also before the court is WhatsApp Inc. (“WhatsApp”) and

                                  17   Facebook, Inc.’s (“Facebook” and together with WhatsApp, “plaintiffs”) cross-motion for

                                  18   alternative service. Dkt. 29. The matters are fully briefed and suitable for decision

                                  19   without oral argument. Accordingly, the hearing set for April 16, 2020 is VACATED.

                                  20   Having read the parties’ papers and carefully considered their arguments and the

                                  21   relevant legal authority, and good cause appearing, the court hereby rules as follows.

                                  22          On October 29, 2019, plaintiffs filed a complaint alleging: (1) violation of the

                                  23   Computer Fraud and Abuse Act, 18 U.S.C. § 1030; (2) violation of the Comprehensive

                                  24   Computer Data Access and Fraud Act, Cal. Penal Code § 502; (3) breach of contract and

                                  25   (4) trespass to chattels. Dkt. 1. In the intervening months, plaintiffs attempted service on

                                  26   defendants, which are Israeli entities, through a variety of means and pursuant to the

                                  27   Hague Convention. Plaintiffs believed that they effected service at defendants’ office in

                                  28   Hertsliya, Israel in accordance with the Hague Convention on December 17, 2019. Dkt.
                                           Case 4:19-cv-07123-PJH Document 41 Filed 03/25/20 Page 2 of 3




                                  1    20 at 2. Accordingly, on February 27, 2020, plaintiffs filed an application for default (Dkt.

                                  2    20), and the Clerk of Court entered default on March 2, 2020, (Dkt. 22).

                                  3           On March 6, 2020, defendants filed the present motion1 arguing that service under

                                  4    the Hague Convention was improper and requesting the court to enlarge time to respond

                                  5    to the pleadings by 120 days. Dkt. 24. Plaintiffs have filed an opposition to defendants’

                                  6    motion in which they state that do not oppose defendants’ request to vacate the default

                                  7    entry. Dkt. 29 at 5–6. Plaintiffs’ filing also included a cross-motion requesting alternative

                                  8    service under Federal Rule of Civil Procedure 4(f)(3). Id. at 15. Subsequent events have

                                  9    overtaken plaintiffs’ cross-motion because on March 12, 2020, plaintiffs re-served

                                  10   defendants in accordance with the Hague Convention and on March 16, 2020, the Israeli

                                  11   Central Authority issued formal certificates showing service to be complete. Dkt. 33. The

                                  12   parties agree that the cross-motion for alternative service is no longer necessary (and
Northern District of California
 United States District Court




                                  13   plaintiffs move to withdraw that motion). Id.; Dkt. 40.

                                  14          To summarize these events, the parties agree that the entry of default should be

                                  15   set aside. They also agree that service has been properly effected, but dispute whether

                                  16   service is effective as of March 12, 2020 or March 16, 2020.2 According to the

                                  17   certificates of service filed by plaintiffs, service was effective on March 12, 2020. Dkts.

                                  18   32-1; 32-2. Defendants did not waive service and their response to the pleadings is due

                                  19   within 21 days of March 12, 2020. Fed. R. Civ. P. 12(a)(1); 12(b). Defendants also

                                  20
                                       1 Defendants have also filed a motion for sanctions. Dkt. 29. The court does not address
                                  21
                                       the pending motion for sanctions in this order.
                                       2 The parties do not agree on whether defendants were served on March 12th (when
                                  22
                                       plaintiffs represent that defendants received the pleadings and summons) or March 16th
                                  23   (when the Israeli Central Authority issued a formal certificate of service). Federal Rule of
                                       Civil Procedure 12(a)(1) generally provides that “[a] defendant must serve an answer: (i)
                                  24   within 21 days after being served with the summons and complaint” unless defendant has
                                       timely waived service under Rule 4(d). Here, the certificates of service for both
                                  25   defendants reflect that they received the documents constituting service on March 12,
                                       2020. Dkts. 32-1; 32-2. This constituted service on defendants pursuant to Federal
                                  26   Rules of Civil Procedure 4(h)(2) and 4(f)(1), while the certificate of service was the means
                                       by which plaintiffs proved service pursuant to Federal Rule of Civil Procedure 4(l)(2)(A).
                                  27   See Ackourey v. Noblehouse Custom Tailors, No. 13-cv-2319, 2013 WL 60601365, at *4
                                       (E.D. Penn. Nov. 15, 2013) (“Typically, proof of service under the Convention comes in
                                  28   the form of a certificate issued by the Central Authority of the receiving state. . . .
                                       Moreover, failure of proof of service does not affect the validity of service.”).
                                                                                     2
                                          Case 4:19-cv-07123-PJH Document 41 Filed 03/25/20 Page 3 of 3




                                  1    represent that the parties are conferring on a reasonable response date to the pleadings.

                                  2    Dkt. 40 at 1 n.1. The parties may file an appropriate stipulation according to the Civil

                                  3    Local Rules; however, the court is not inclined to extend defendants’ time to respond by

                                  4    120 days.

                                  5           For the foregoing reasons, the court GRANTS defendants’ motion to set aside

                                  6    default and DENIES defendants’ motion to enlarge time to respond. Dkt. 24. Because

                                  7    plaintiffs have moved to withdraw their motion for alternative service, the court DENIES

                                  8    plaintiffs’ motion for alternative service. Dkt. 29.

                                  9           IT IS SO ORDERED.

                                  10   Dated: March 25, 2020

                                  11                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  12
Northern District of California




                                                                                     United States District Judge
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
